                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                 No. 5:05-CR-1-3BR
                                 No. 5:19-CV-197-BR

TIMOTHY P. LENNON,                         )
            Petitioner,                    )
                                           )
        v.                                 )                    ORDER
                                           )
UNITED STATES OF AMERICA,                  )
           Respondent.                     )




        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing §

2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule

5, Rules Governing § 2255 Proceedings, or to make such other response as appropriate to the

above-captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days

of the filing of this order.

        This 10 May 2019.




                                    __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge
